Citation Nr: 1500040	
Decision Date: 01/02/15    Archive Date: 01/09/15

DOCKET NO.  07-35 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for an anxiety disorder, to include posttraumatic stress disorder.

2.  Entitlement to a total rating for compensation purposes based upon individual unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. O'Connell, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1966 to October 1968.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Jurisdiction of this matter is now with the RO in St. Petersburg, Florida.

The Veteran was denied entitlement to a total disability rating based on unemployability (TDIU) in an April 2007 rating decision.  Although he filed a notice of disagreement in November 2007, he did not perfect an appeal for this claim.  The Veteran testified before the Board in August 2014 that he has been unable to secure and follow substantially gainful employment due to his service connected anxiety disorder, to include posttraumatic stress disorder (PTSD).  The issue of entitlement to TDIU is part and parcel of the increased rating claim, and accordingly, the Board will consider this issue in its decision.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


FINDINGS OF FACT

1.  During the appeal period, the medical evidence of record shows the Veteran's anxiety disorder, to include PTSD, was manifested by occupational and social impairment, to include such symptoms as obsessional rituals which interfere with routine activities, impaired impulse control, difficulty in adapting to stressful circumstances, and the inability to establish and maintain effective relationships.

2.  The evidence of record demonstrates that the Veteran's service-connected anxiety disorder, to include PTSD, renders him unable to secure or follow substantially gainful employment.


CONCLUSION OF LAW

1.  The criteria for an initial rating of 70 percent, but no more, for the Veteran's anxiety disorder, to include PTSD, have been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. § 4.7, 4.71a, Diagnostic Code 9411 (2014).

2.  The criteria for TDIU have been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).

The Veteran's claim of entitlement to an increased rating for an anxiety disorder, to include PTSD, arises from his disagreement with the initial evaluation assigned following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed.

The duty to assist the Veteran has been satisfied in this case.  The RO has obtained the Veteran's service treatment records and his identified VA and private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Moreover, the Veteran was afforded VA examinations in September 2006, August 2008, September 2009, and June 2012 which, collectively, are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Specifically, the examiners took into account the Veteran's statements and treatment records and administered thorough clinical evaluations, which, when considered together, allowed for fully-informed evaluations of the claimed disability.  Id.

The Veteran testified before the Board in January 2009.  The Veterans Law Judge (VLJ) who conducted that hearing had since retired, and VA code and regulations provide that the VLJ who conducted a hearing regarding an issue shall participate in making the final determination with respect to that issue.  38 U.S.C.A. § 7107(c); 38 C.F.R. § 20.707 (2014).  In correspondence dated January 2013, the Veteran expressed his desire to testify before the Board again.  Accordingly, in February 2013 the Board remanded his claim to schedule a new hearing.  In August 2014, the Veteran testified before the Board, and thus, the Board finds that the RO substantially complied with the directives contained in the Board's February 2013 remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006).

Increased Rating for Psychiatric Disorder

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2014).  The Rating Schedule is primarily a guide in the evaluation of disabilities resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).

The Veteran's service-connected anxiety disorder, to include PTSD, is currently rated as 50 percent disabling pursuant to the criteria of 38 C.F.R. § 4.130, Diagnostic Code 9411, which is included under the General Rating Formula for Rating Mental Disorders.  Under this rating formula, a 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating is warranted where there is objective evidence demonstrating occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and the inability to establish and maintain effective relationships.  Id.

A maximum 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation, or own name.  Id.

In evaluating the evidence, the Board also considers the various Global Assessment of Functioning (GAF) scores that clinicians have assigned.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).  A GAF score of 61-70 reflects some mild symptoms, such as depressed mood and mild insomnia, or some difficulty in social, occupational, or school functioning, but generally reflects that a person is functioning pretty well, and has some meaningful interpersonal relationships.  Id.  A GAF score of 51-60 indicates moderate symptoms or moderate difficulty in social, occupational or school functioning.  Id.  A GAF score of 41-50 is assigned where there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals), or any serious impairment in social, occupational, or school functioning (e.g., no friends, inability to keep a job).  Id.

The Veteran first filed a claim for PTSD in October 2005.  In a September 2006 rating decision, the RO granted the Veteran's claim of entitlement to service connection for an anxiety disorder and assigned a 30 percent evaluation.  In May 2009, the Board recharacterized the disability as an anxiety disorder, to include PTSD, and remanded the claim for further development.  In a December 2009 rating decision, the initial disability rating was increased to 50 percent, effective from October 26, 2005, the date of service connection.  The Veteran continues to seek a higher rating for his service-connected psychiatric disability and specifically claims that a 70 percent rating is warranted.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).

In VA mental health treatment notes from October 2005 through July 2006, examiners document that the Veteran experienced "severe," "serious," and "moderate" impairment in social, occupational, and interpersonal functioning, as well as difficulty with anger management and problem solving.  A January 2006 psychological assessment revealed the Veteran tended to be controlling in his relationships.  A February 2006 treatment note documented that the Veteran was beginning the process of making amends with family and friends.  The Veteran's GAF scores for this time period ranged from 55 to 65.

At a VA examination in September 2006, the Veteran stated he felt somewhat irritable and anxious and noted that he re-experienced traumatic events through nightmares and intrusive thoughts.  The Veteran reported he last worked eight years ago as a security guard and that he quit that job because of his bipolar disorder.  The examiner assigned a GAF score of 50.

In VA treatment notes from October 2006 through April 2008, the Veteran reported recurring nightmares, sleep impairment, general anxiety, and mild depression.  Examiners noted impaired social judgment and cognitive disorganization.  In June 2007, the Veteran was assigned a GAF score of 60.

In August 2008, the Veteran was afforded an additional psychiatric examination.  During this examination, the Veteran reported daily moderately severe symptoms of anxiety, restlessness, irritability, fatigue, difficulty sticking to tasks, and sleep impairment.  The examiner reported a dysphoric mood and mildly impaired recent memory.  While the examiner reported reduced reliability and productivity, the examiner did not find total occupational and social impairment, basing this opinion on the fact that the Veteran had a golf cart repair business, which allowed him the flexibility to make his own schedule.  The examiner also based this opinion on the fact that the Veteran participated in volunteer activities, which allowed for social interaction, and assigned him a GAF score of 60.

In a January 2009 hearing before the Board, the Veteran reported unprovoked irritability; periods of violence; difficulty maintaining relationships with family, friends, and significant others; and occasional panic attacks.

In VA treatment notes dated June 2009 through October 2009, the Veteran reported feeling anxious and irritable, being short tempered with others (in particular his significant other), having difficulty concentrating, and noted he was not doing well in his business.  The examiners documented an anxious, dysphoric, and fearful mood, with a tearful affect.  In a July 2009 psychological assessment, an examiner noted the Veteran's social relationships tended to be "strained" and that he "has a tendency to become involved in relationships that are intense and chaotic."  The examiner stated that the Veteran presented with prominent hostility and suspiciousness and that he reported "significant problems."  In July 2009, the Veteran's GAF score was 60.  An August 2009 note reported the Veteran had nightmares and woke up in the middle of the night to check the perimeter of his house as he did in Vietnam.

In September 2009, the Veteran was given an additional VA psychiatric examination.  The Veteran reported a depressed mood, difficulty staying focused and completing tasks, reduced motivation and loss of interest, having ruminating thoughts, becoming frequently tearful, and worrying about his current circumstances.  The examiner noted the Veteran exhibited an irrational thought process, was slightly paranoid, experienced recurrent and intrusive recollections of a traumatic in-service event, and that he rambled on in "an emotional tirade."  The examiner gave the Veteran separate GAF scores for the two psychiatric disorders diagnosed during that examination, assigning a GAF score of 55 for his bipolar disorder and 65 for his anxiety disorder.  Although the examiner stated the only possible overlapping symptoms between the Veteran's diagnosed disorders "might be" his concentration decline, sleep impairment, and irritability, the examiner seemingly contradicted that statement noting it was "difficult to ascribe separate impairment indicators" for the Veteran's anxiety and bipolar disorders.

In a March 2010 statement in support of his claim, the Veteran contended that his psychiatric disorder should be rated as at least 70 percent disabling.  The Veteran stated that when he applied for disability benefits in October 2005 he had problems with his friends, family, and business, and that he continued to have the same problems.  He stated he began his golf cart business in an effort to occupy his time and avoid recurring memories and thoughts of a traumatic in-service event.  He stated further he couldn't work in his usual profession and that he hadn't made any money in his golf cart business.  The Veteran alleged he had nearly every one of the criteria listed in the code for a 70 percent rating.

A June 2010 treatment note documented that the Veteran began dating his childhood sweetheart and that they were doing great, although an October 2010 treatment noted they were having difficulties.

From October 2011 to November 2012, the Veteran attended mental health group counseling.  The Veteran's GAF scores ranged from 49 to 51.  A May 2012 treatment note documented that the Veteran had recent difficulties with his son and grandson.  In November 2012, the Veteran reported he was making efforts to rebuild relationships with his brother, children, and grandchildren, all of whom he had been alienated from due to his mental illness and associated behavior.

The most recent VA examination was administered in June 2012.  The Veteran reported difficulty falling or staying asleep, irritability, difficulty concentrating, hypervigilance, and exaggerated startle response.  The Veteran reported a physical altercation with his brother since his last VA examination, strained relationships with his sons, which were improving, and noted he had one to two close friends.  The examiner documented that the Veteran persistently re-experienced a specific traumatic in-service event and avoided stimuli, activities, and thoughts associated with or tending to arouse recollections of that event.  The examiner documented occupational and social impairment due to mild or transient symptoms and opined that the Veteran was not unemployable due to his service-connected mental disorder, basing this opinion on the fact that the Veteran reported owning and operating a part-time golf cart repair business for the past five to six years.

VA treatment notes from August 2013 through July 2014 documented that the Veteran continued to experience nightmares and flashbacks; exhibited anger, irritability, and mild depression; and had difficulty socializing and sleeping.  The Veteran reported checking the perimeter of his home daily as he did in Vietnam.  In August 2013 the Veteran was assigned a GAF score of 55.

At the Veteran's hearing before the Board in August 2014, he reported continued symptoms of sleep impairment, the daily rituals of checking the perimeter of his house, impaired socialization, and irritability.  The Veteran reported his disability prevented him from obtaining substantially gainful employment because he found it hard to be able to work for anybody.

In September 2014, the Veteran submitted a statement in support of his case claiming his examinations were inaccurate and failed to discuss his PTSD.  He also stated that from 1980 to the present he has exhibited criteria listed in both the 70 percent and 100 percent ranges for his psychiatric disorder.

In addition to the above lay and medical evidence of record, the record contains letters from the Veteran's family members, former co-workers, and friends which focused on the Veteran's history of mental illness prior to the period on appeal.  A February 2010 letter from one of his sons stated that the Veteran was "still not 100% and he never will be."

The evidence of record demonstrates that the Veteran's psychiatric disorder most nearly approximates the criteria for a 70 percent rating.  38 C.F.R. § 4.7 (2014).  The Veteran's daily ritual of checking the perimeter of his home every morning and when awakened in the middle of the night has been shown to affect his sleep.  The Veteran has also demonstrated occupational impairment noting his inability to work with others, as well as trouble working independently as he would be easily frustrated or distracted.  Medical records consistently document the Veteran's impaired thought processes, which resulted in difficulty concentrating, focusing, and completing tasks.  The Veteran was not totally impaired in social interactions as he had been making progress in reestablishing relationships with his children, grandchildren, and brother.  However, the Veteran continued to experience difficulties with social and familial relationships and continued to exhibit impaired impulse control, as demonstrated by a physical altercation with his brother, difficulties with his children and grandchildren, and unprovoked irritability with his significant other.  Moreover, the Veteran's GAF scores ranged from 49 to 65, which indicate serious to mild impairments in social and occupational functioning.  Although the manifestations of the Veteran's service-connected psychiatric disorder have fluctuated between serious and mild since the grant of service connection, resolving all doubt in his favor, the Veteran's psychiatric symptoms more nearly approximate a 70 percent rating versus a 50 percent rating.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.7.

Here, the criteria for a disability rating of 100 percent have not been met or more nearly approximated for any time during the period on appeal.  The evidence during the appeal period does not show that the Veteran experienced total occupational and social impairment, or that he displayed symptoms of gross impairment in thought processes or communication; grossly inappropriate behavior; persistent danger of hurting himself or others; disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name..  Additionally, since the grant of service connection, the Veteran consistently denied suicidal or homicidal thoughts.  While inappropriate behavior and impairment in thought processes and communication was noted in the record, these symptoms were not recurring, extreme, or severe.  Also, in this regard, the Veteran's contentions regarding unemployability are addressed in the TDIU section below.

While there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected psychiatric disorder, the evidence shows no distinct periods of time during the appeal period when the Veteran's disorder varied to such an extent that a rating greater or less than 70 percent would be warranted.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In reaching this decision, the Board has considered and attributed all potentially service-connected symptoms to the Veteran's service-connected psychiatric disability in determining that a rating in excess of 70 percent is not warranted.  Mittleider v. West, 11 Vet. App. 181 (1998).

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  38 C.F.R. §§ 4.20, 4.27 (2014).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  Nonetheless, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2014).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed by either the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is considered adequate, and no referral is required.

The Veteran's service-connected psychiatric disorder is evaluated as mental disorder pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability.  Id.  Manifestations of the Veteran's service-connected psychiatric disorder included obsessional rituals which interfere with routine activities, impaired impulse control, difficulty in adapting to stressful circumstances, and the inability to establish and maintain effective relationships.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences are congruent with the disability picture represented by the 70 percent disability rating assigned herein.  Evaluations in excess of 70 percent are provided for certain manifestations of the Veteran's psychiatric disorder, but the medical evidence demonstrates that those manifestations are not present in this case.  The criteria for a 70 percent rating reasonably describe the Veteran's disability level and symptomatology. Consequently, the Board concludes that a schedular evaluation is adequate and that referral of the Veteran's case for extraschedular consideration is not required.  See 38 C.F.R. § 4.130, Diagnostic Code 9411; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996). 

Finally, in reaching this decision, the Board considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against a rating in excess of 70 percent for the Veteran's psychiatric disorder at any time during the appeal period, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

TDIU

VA will grant TDIU when the evidence shows that a veteran is precluded by reason of a service-connected disability or disabilities from obtaining and maintaining substantially gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  The relevant issue is not whether the veteran is unemployed or has difficulty obtaining employment, but whether the veteran is capable of performing the physical and mental acts required by employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Advancing age, any impairment caused by conditions that are not service-connected, and prior unemployability status must be disregarded when determining whether a veteran is currently unemployable.  38 C.F.R. § 4.16(a).  A total disability rating may be assigned, where the schedular rating is less than total, where, if there is only one disability, the disability is rated at 60 percent or more, or where, if there are two or more disabilities, at least one disability is rated 40 percent or more and there is sufficient additional disability to bring the combined rating to 70 percent or more.  Id.

As the Veteran's service-connected psychiatric disorder is now rated as 70 percent disabling, the Veteran meets the minimum schedular criteria for TDIU.  38 C.F.R. § 4.16(a).

The record reveals the Veteran graduated high school and attended one year of college.  The Veteran first exhibited symptoms of a psychiatric disorder in October 1979, and his condition was diagnosed as bipolar disorder.  In 1990, the Veteran was forced to retire after 20 years as a police officer helicopter pilot, because his psychiatric illness prevented him from performing the full duties of his job.  The Veteran reported obtaining a job as a security guard following his retirement from the police force, but contended that he was unable to work with others and quit due to his psychiatric illness.  In January 2006, after applying to regain his airman medical certification, the Federal Aviation Administration denied his application due to disqualifying medical conditions: PTSD and bipolar disorder.  The record is clear that the Veteran is unable to return to work as a police officer or helicopter pilot.

In 1998, the Veteran was awarded disability benefits by the Social Security Administration (SSA) due to his diagnosed bipolar disorder.  Although not bound by a SSA determination, the Board has given consideration to the SSA records and determinations and finds them highly probative and pertinent to the Veteran's present claim.  See Martin v. Brown, 4 Vet. App. 136, 140 (1993) (finding that while an SSA decision is not controlling for purposes of VA adjudication, it is "pertinent" to a Veteran's claim); Collier v. Derwinski, 1 Vet. App. 413, 417 (1991) (indicating the SSA's favorable determination, while probative evidence to be considered in the claim with VA, is not dispositive or altogether binding on VA since the agencies have different disability determination requirements).  As previously discussed, the symptoms of the Veteran's psychiatric diagnoses cannot be distinguished from each other, and are thus considered to be attributed to his service-connected psychiatric disorder.  Mittleider, 11 Vet. App. at 182; see also 38 C.F.R. § 3.102.

More recently, VA discontinued the Veteran's claim for Vocational Rehabilitation and Education benefits in February 2014, finding it was not reasonably feasible for him to return to work due to the severity of his disabilities.

In August 2014, the Veteran testified before the Board that he believed his psychiatric disorder prevented him from obtaining substantially gainful employment because he found it hard to work for anybody.

Although the Veteran has reported throughout the record, and most recently in his August 2014 testimony before the Board, that he owned and operated a part-time golf cart repair business for a number of years, he reported that it has never been profitable.  See Faust v. West, 13 Vet. App. 342 (2000); Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993).  The Veteran described his business as "self-imposed therapy" and stated throughout the record he began his business to keep himself busy and his mind occupied.  The June 2012 VA examiner opined that the Veteran was not unemployable due to his service-connected psychiatric disorder, basing this on the Veteran's report that he owned/operated this business for the past five to six years.  However, it appears the examiner did not fully understand the nature of the business, specifically that the Veteran was not turning a profit and that his purpose in starting the business was to keep himself busy.

Considering all the lay and medical evidence of record demonstrating severe functional impairments exhibited by the Veteran's psychiatric disorders, as well as his educational and employment history, the Board finds that the Veteran is unable to follow a substantially gainful occupation due to his service-connected anxiety disorder, to include PTSD.  Accordingly, TDIU is warranted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).


ORDER

An initial 70 percent rating for an anxiety disorder, to include PTSD, is granted, subject to the laws and regulations governing the payment of monetary benefits. 

TDIU is granted, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


